Citation Nr: 1812156	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by muscle pain, joint pain, fatigue, and a sleep disturbance. 

2.  Entitlement to an initial rating in excess of 30 percent for headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1990 to May 1994, including verified service in Southwest Asia. 

This case comes before the Board of Veterans' Appeals (Board) from November 2008 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and the Appeals Management Center (AMC) in Washington, DC, respectively. 

In December 2014, the Veteran testified at a personal hearing before the undersigned and a transcript of the hearing is of record.

In a December 2015 decision the Board denied the claim of service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by a psychiatric disorder, a lung disorder, muscle pain, joint pain, fatigue, and a sleep disturbance.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2015 Order, the Court vacated the February 2015 Board decision to the extent that it denied service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by muscle pain, joint pain, fatigue, and a sleep disturbance and remanded the matter to the Board for development consistent with the parties' November 2015 Joint Motion for Remand (JMR).  In February 2016, the Board remanded the claim to undertake the development asked for in the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In compliance with the November 2015 JMR, the Board in February 2016 remanded the claim to provide the Veteran with a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).  Moreover, the post-remand record shows that the Veteran was provided with VA examinations in November 2017.  However, the Board does not find these examinations adequate.  

The Board does not find the November 2017 VA examinations adequate because, while the examiners in substantial compliance with the Board's remand instructions specifically discussed the Veteran's complaints of knee pain, pain in the right lower ribs, and sleep disturbance, the opinions failed to fully address all the regulatory criteria found at 38 C.F.R. § 3.317 (2017).  38 U.S.C.A. § 1117 (West 2014).  Specifically, the examiners did not also provide opinions, as to each of the Veteran's reported symptoms, as to whether the disability pattern is consistent with a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  Id. 

Therefore, the Board finds that another remanded to obtain an adequate medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra.  

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

As to the claim for a higher rating for headaches, the Board in February 2016 remanded this claim for the AOJ to issue a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2017); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  While this issue was the subject of a May 2017 rating decision that granted the Veteran a 30 percent rating for his headaches effective the date of his claim, the post-remand record does not show that the AOJ thereafter issued a SOC.  Therefore, the Board finds that another remand is needed for the AOJ to issue the Veteran the SOC.  See Stegall, supra.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the record the Veteran's post-June 2014 records from the Houston VA Medical Center.

2.  After obtaining all needed authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

If possible, the Veteran himself should submit and new pertinent evidence the Board does not have (if any). 

3.  As to the claim for a higher evaluation for headaches, issue the Veteran a SOC.  Thereafter only return this issue to the Board if the Veteran perfects his appeal by filing a timely Substantive Appeal.

4.  Provide the Veteran with an examination to obtain medical opinions as to the diagnosis and origins of his disabilities manifested by fatigue, sleep disturbance, and muscle and joint pain in the low back, neck, knees, and right lower ribs to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  The examiner should respond to the following questions:

(1)  Provide a current diagnosis for all disorders manifested by fatigue, sleep disturbance, and muscle and joint pain in the low back, neck, knees, and right lower ribs. 

If the Veteran does not now have, but previously had, any such disorders, when did that disorder resolve? 

(2)  For each diagnosed disorder, is it at least as likely as not that it had its onset directly during the Veteran's service or is otherwise related to any event or injury during his service including his documented service in the Southwest Asia theater of operations?

(3)  If the Veteran's diagnosis includes arthritis in any joint for which he reports pain (i.e., the low back, neck, and knees), is it at least as likely as not that it manifested itself in the first post-service year?

(4)  For each diagnosed disorder, is it at least as likely as not that it was caused by his service-connected headaches?

(5)  For each diagnosed disorder, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by his service-connected headaches?

(6)  If a nexus to his service or an already service-connected disability cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during his service to include his service in the Southwest Asia theater of operations.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After ensuring that the examination report is adequate, particularly in light of the JMR granted by the Court in November 2015, adjudicate the issue of entitlement to service connection for an undiagnosed illness.  

If service connection is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issue to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

